        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 1 of 11




                              In the United States District Court
                              for the Southern District of Texas
                                       Houston Division

Commercial Beverage Concepts, LLC                §
d/b/a Modern Chemical,                           §
                                                 §
            Plaintiff,                           §
                                                 §
v.                                               §          Civil Action No. __________
                                                 §
Alexander de Grood,                              §
                                                 §
            Defendant.                           §

                                Plaintiff’s Original Complaint

           On the last day of his employment with Plaintiff Commercial Beverage Concepts,

LLC d/b/a Modern Chemical (“Modern Chemical”), Defendant Alexander de Grood

(“Defendant”) wrongfully and purposefully deleted key information concerning Modern

Chemical’s customers and contracts, breaching his agreement with Modern Chemical and

violating federal and state laws concerning the use of computer systems belonging to

others. To recover for this intentional harm, Modern Chemical files this lawsuit.

                                              I.
                                            Parties

           1.      Plaintiff Commercial Beverage Concepts, LLC d/b/a Modern Chemical is a

Texas company with its principal place of business in Houston, Texas.

           2.      Defendant Alexander de Grood is an individual who resides in Harris

County, Texas. Pursuant to FED. R. CIV. P. 4(e), Defendant may be served at 18327

Bluewater Cove Drive, Humble, Texas 77346, or wherever else he may be found.




{00284982.DOCX}
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 2 of 11




                                             II.
                                   Jurisdiction and Venue

           3.     The Court has original subject matter jurisdiction over the entire action

pursuant to 28 U.S.C. § 1331 because one claim asserted herein, the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030, arises out of federal law. This Court has supplemental

jurisdiction over the additional claims asserted herein, pursuant to 28 U.S.C. § 1367.

           4.     The Court has personal jurisdiction over Defendant because he has

maintained minimum contacts with the State of Texas sufficient to subject Defendant to

personal jurisdiction consistent with due process under the Fourteenth Amendment to the

United States Constitution. Defendant has purposefully availed himself of the benefits

and protections of Texas by establishing minimum contacts with Texas, and the Court’s

exercise of jurisdiction over Defendant does not offend traditional notions of fair play

and substantial justice.

           5.     Venue is proper in this division and district under 28 U.S.C. § 1391(b)

because all or a part of the events giving rise to the cause of action asserted herein took

place in this division and district where Modern Chemical has its principal place of

business and because Defendant, a natural person, resides in this division and district.

                                            III.
                                         Background

           6.     Modern Chemical is a company that manufactures and sells personal

sanitizing products.       To manage its sales, Modern Chemical utilizes Salesforce.com

(“Salesforce”), a cloud-based automated database, to create and store customer

relationship management records within a user’s Salesforce account.          In Salesforce,


{00284982.DOCX}                                2
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 3 of 11




Modern Chemical confidentially maintained all of its customer information, including

confidential information on special pricing terms for customers, information disclosing

contractual buying arrangements, the contact information of the relevant decision-makers

at each customer, and other transaction history regarding Modern Chemical’s

relationships with its customers, among other things. In August 2019, Modern Chemical

hired Defendant to serve as its sales manager, and gave him access to Modern Chemical’s

Salesforce.com data.       In November 2020, Modern Chemical decided to terminate

Defendant’s employment with it. Defendant anticipated his impending termination, and

in retaliation on his last day of employment, logged onto Modern Chemical’s systems and

deleted the entirety of Modern Chemical’s Salesforce functionality. Modern Chemical

lost key information concerning Salesforce dashboard data to monitor account executive

performance and Salesforce workflow functionality for account executives to

communicate with customers – making Salesforce unusable for all 10 Modern Chemical

occupied seats on the software.

           7.     Defendant took these actions notwithstanding the fact that Defendant

signed an agreement – the Employee Proprietary Information, Inventions Assignment,

Non-Competition and Non-Solicitation Agreement (the “Agreement”) – in which

Defendant agreed, among other things, not to delete Modern Chemical’s property. A true

and correct copy of the Agreement is attached as Exhibit 1.




{00284982.DOCX}                              3
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 4 of 11




[Exhibit 1, Agreement, at p. 8]. Further, Defendant agreed:




[Id. at p. 1]. The Agreement defines Proprietary Information to include, among other

things, “information regarding customers and potential customers of the Company,

including customer lists, names, representatives, their needs or desires with respect to the

types of products or services offered by the Company, proposals, bids, contracts and their

contents and parties, the type and quantity of products and services provided or sought to

{00284982.DOCX}                              4
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 5 of 11




be provided to customers and potential customers of the Company and other non-public

information relating to customers and potential customers” and “information regarding

any of the Company’s business partners and their services, including names;

representatives, proposals, bids, contracts and their contents and parties, the type and

quantity of products and services received by the Company, and other non-public

information relating to business partners.” [Agreement, p. 2]. Proprietary Information as

defined under the Agreement includes the types of information Modern Chemical

maintained on Salesforce. In exchange for these agreements, Modern Chemical entrusted

Defendant with Modern Chemical’s confidential information:




[Id. at p. 3]. Over and above his pledge to maintain Modern Chemical’s confidential

information, Defendant pledged not to improperly use confidential information “unless

consented to in writing by that…person:”




{00284982.DOCX}                            5
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 6 of 11




[Id.] Defendant did not obtain Modern Chemical’s consent to delete Modern Chemical’s

confidential computer data.

           8.     Once Modern Chemical learned about Defendant’s misconduct, Modern

Chemical contacted Salesforce to recover its data. To date, those efforts have been

fruitless. Moreover, Modern Chemical hired a forensic expert to recover its data at a cost

of more than $5,000. The expert was also unable to recover the data.

                                           IV.
                                      Causes of Action

                                Count 1 – Breach of Contract

           9.     Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           10.    On or around August 2, 2020 Defendant entered into the Agreement. The

Agreement is a valid contract, supported by legally adequate consideration, and required

Defendant to protect and not use Modern Chemical’s information and after his

employment ended, and to return it. Specifically, Defendant agreed not to delete any

information belonging to Modern Chemical. The full scope of Defendant’s obligations to

Modern Chemical is outlined more fully above.

           11.    In violation of the Agreement, and with the express purpose of damaging

Modern Chemical, Defendant breached his contractual obligations to Modern Chemical

by, among other things failing to return Modern Chemical’s property to Modern

Chemical after the termination of his employment, and also deleting critical operations

information belonging to Modern Chemical.



{00284982.DOCX}                               6
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 7 of 11




           12.    Defendant’s material breach of contract has proximately and irreparably

harmed Modern Chemical, and caused Modern Chemical to suffer monetary damages

which are, at the present time, incalculable, for which Modern Chemical hereby sues to

remedy.

                             Count 2 – Breach of Fiduciary Duty

           13.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           14.    As Modern Chemical’s employee entrusted with confidential and

proprietary information, Defendant owed fiduciary duties to Modern Chemical.

Defendant knew that he was in a position of trust and confidence that included access to

handling and development of Modern Chemical’s information. This fiduciary duty was

not only created through his role as agent of Modern Chemical but also through

contractual affirmation in his signed Agreement. This fiduciary duty included obligations

to avoid knowingly engaging in activities that are harmful to Modern Chemical or that

would otherwise undermine Modern Chemical’s business interests.

           15.    Defendant breached these fiduciary duties by accessing Modern Chemical’s

valuable confidential and proprietary information and deleting it thereby engaging in

activities that were disloyal to, and harmful to, the interests of Modern Chemical.

           16.    Defendant’s breaches of fiduciary duty have proximately caused harm to

Modern Chemical, including, among other things the deprivation and diminishment of

value of Modern Chemical’s information.




{00284982.DOCX}                               7
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 8 of 11




                  Count 3 – Violation of the Computer Fraud and Abuse Act

           17.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           18.    Defendant accessed Modern Chemical’s computer systems, which are used

in interstate commerce and communication, without authorization and/or by exceeding

his authorized access on the computer systems. Modern Chemical uses privacy and

security safeguards to insure that the information on its computer system remains

restricted to authorized individuals acting within the scope of their authority.

           19.    Defendant was only authorized to use Modern Chemical’s computer system

to advance the business interests of Modern Chemical. Defendant was prohibited from

using the system or the data contained therein for his own purposes or for the purposes of

any third party.

           20.    Through his unauthorized access on these protected computers, Defendant

acted intentionally, knowingly, and with the intent to deprive Modern Chemical of its

ownership of valuable information belonging to Modern Chemical, and by means of such

conduct, furthered the intended defraud and obtained valuable property from Modern

Chemical and caused “loss” to Modern Chemical (as that term is defined by 18 U.S.C.

§ 1030(e)(11)), in excess of $5,000 during a one year period.                      18 U.S.C.

§ 1030(c)(4)(A)(i)(I). Defendant’s conduct accordingly constitutes a violation of the

Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq. (“CFAA”), and 18 U.S.C.

§ 1030(g) authorizes this civil action.




{00284982.DOCX}                               8
        Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 9 of 11




           21.    Accordingly, Modern Chemical recovery of all damages related to

Defendant’s violations of the CFAA.

                     Count 4 – Texas Harmful Access by Computers Act

           22.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           23.    Defendant has knowingly and intentionally, without Modern Chemical’s

effective consent, accessed electronically-stored files owned by Modern Chemical,

including Modern Chemical’s computerized customer “data” and used Modern

Chemical’s office computer(s) to harm Modern Chemical and to delete property owned

by Modern Chemical. Such conduct violated Texas Penal Code § 33.002.

           24.    Modern Chemical and its property have been injured as a direct and

proximate result of Defendant’s violation.

           25.    Defendant’s actions constitute a violation of TEX. CIV. PRAC. & REM. CODE

§ 143.001, et seq., for which Modern Chemical hereby sues to recover actual damages, as

well as court costs and attorneys’ fees.

                                            V.
                                       Remedies Sought

                         Count 1 – Damages and Statutory Penalties

           26.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           27.    Modern Chemical requests that the Court award Modern Chemical its

actual and consequential damages as proven at the time of trial, as well as all penalties

provided by the statutes listed above.

{00284982.DOCX}                                9
       Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 10 of 11




                                 Count 2 – Punitive Damages

           28.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           29.    Because Defendant has, by clear and convincing evidence, acted with

actual malice or fraud with respect to the harms discussed, Modern Chemical is entitled

to and requests an award of punitive damages against Defendant under Texas law.

                              Count 3 – Attorneys’ Fees & Costs

           30.    Modern Chemical re-alleges and incorporates by reference each and every

allegation contained in the above paragraphs of this Complaint.

           31.    Because of Defendant’s wrongful acts, Modern Chemical had to engage the

undersigned law firm to enforce its rights. Modern Chemical is entitled to and requests

from the Court an award of its necessary and reasonable attorneys’ fees, expert witness

fees and costs against Defendant under applicable federal and/or state law, including the

Computer Fraud & Abuse Act and Chapter 143.001 of the Texas Civil Practice &

Remedies Code.

                                              VI.
                                         Jury Demand

           32.    Modern Chemical requests that its claims be tried before a jury and will pay

the requisite jury fee at that time.




{00284982.DOCX}                                 10
       Case 4:20-cv-04020 Document 1 Filed on 11/24/20 in TXSD Page 11 of 11




                                             VII.
                                            Prayer

           Modern Chemical prays that Defendant be served and cited to appear and answer

herein, that Modern Chemical have and recover judgment against Defendant as follows:

                  a.   actual damages;

                  b.   punitive damages;

                  c.   reasonable and necessary attorneys’ fees;

                  d.   pre-judgment interest at the maximum non-usurious rate;

                  e.   all taxable court costs; and

                  f.   all other relief to which Modern Chemical may show itself to be
                       entitled.


DATE: November 24, 2020                     Respectfully submitted,

                                            HICKS THOMAS LLP
                                               A REGISTERED LIMITED LIABILITY PARTNERSHIP




                                            By: /s/ Stewart Hoffer
                                                Stewart Hoffer
                                                SDTX No. 20123
                                                Texas Bar No. 00790891
                                                shoffer@hicks-thomas.com
                                                Kasi Chadwick
                                                SDTX No. 2421911
                                                Texas Bar No. 24087278
                                                kchadwick@hicks-thomas.com
                                                700 Louisiana, Suite 2300
                                                Houston, Texas 77002
                                                Telephone: (713) 547-9100
                                                Facsimile: (713) 547-9150

                                            Attorneys for Commercial Beverage
                                            Concepts, LLC d/b/a Modern Chemical




{00284982.DOCX}                                11
